HELD BY THE COURT: That the libel-ants, as consignees, are competent parties to maintain the action. That the pendency of the action in rem in another district against *858•the •steamer, in the name of the libelants or for their benefit, is no bar in law to this action against the owners in personam. That the collision was occasioned by the misconduct and negligence of those in charge of the steamer, and was not produced or promoted by any culpable conduct on the part of the schooner. Decree for libelants with a reference.